Citation Nr: 1716275	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's children, T.C. and M.C. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2002, August 2003 to June 2004, and January 2005 to October 2006.  The appellant is the Veteran's former spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 apportionment decision a Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington. 

The appellant testified before the undersigned Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file. 

This appeal was previously remanded in March 2011, August 2011 and October 2016 for further evidentiary and procedural development.  All required development has been completed. 


FINDINGS OF FACT

1.  During the relevant time period, the Veteran was reasonably discharging his responsibility to support his minor child.

2.  During the relevant time period, the appellant has not established undue hardship.



CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA disability compensation have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

This appeal, however, concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
 § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  The VCAA, therefore, does not apply to decisions regarding how benefits are paid. 

There are, however, special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2016).  Here, review of the claims file reveals that the applicable contested claims procedures have been followed.  Specifically, the RO has provided both parties (the appellant and the Veteran) with appropriate notices and determinations related to the contested claim, and advised both parties of the applicable law and regulations. 

With regard to the development of the claim, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and neither party has contended otherwise.  The RO obtained current financial information from the appellant and the Veteran.  Finally, VA has afforded both parties the opportunity to give testimony before the Board.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.

Regulations and Analysis

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450(a). 

VA law provides that if a veteran is not living with his or her spouse or his or her children are not in the veteran's custody, all or any part of the compensation or pension payable on account of the veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5302  (West 2014).  A "general" apportionment may be paid if the Veteran is not residing with his or her spouse or if his or her children are not residing with the veteran and the veteran is not reasonably discharging his responsibility for the spouse's or the children's support.  38 C.F.R. § 3.450.  The United States Court of Appeals for Veterans Claims (Court) has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment may be paid where hardship is shown to exist but benefits may be apportioned between the veteran and his or her dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the veteran, his or her dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  It is noted that, ordinarily, a special apportionment of more than 50 percent of a veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  Id.  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving "dependents" additional support. See, e. g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934). 

For the purpose of determining entitlement benefits, the term "child of the veteran" means an unmarried person who is a legitimate child who is under the age of 18 years, or who, before reaching the age of 18 years, became permanently incapable of self-support, or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57. 

The appellant argued that the Veteran was not reasonably discharging his responsibility for his children's support.  

In this case, the appellant is the mother of the Veteran's children, T.C. and M.C.  In January 2017, the Veteran provided details concerning his children.  As of February [REDACTED], 2013, T.C. turned 18 years of age with no apparent further education.  On January [REDACTED], 2013, very unfortunately, the minor child M.C. passed away.  The children's paternity is not in dispute and the evidence does not indicate that the Veteran resided with his dependent children. 

In 2008, the Veteran and the appellant submitted income statements.  The Veteran made $2,450.00 per month, his VA disability payments.  The appellant made $2,806.00 per month.  A Michigan Child Support Enforcement System Report dating from May 2003 to August 2008 indicates that the Veteran was in arrears by $51,673.37.  As of May 2011, VA began withholding $100 per month from the Veteran's disability check, at his request.  As of December 2011, the amount was increased to $250, also at the Veteran's request.  April 2015 and January 2016 reports of contact with the Genesee County Friend of the Court organization indicates that $250 per month continued to be transmitted to the appellant, deducted from the Veteran's VA disability benefits, in order to fulfill the back pay of child support.  Thus, for the purposes of 38 C.F.R. § 3.450, the weight of the evidence does not indicate that the Veteran failed to reasonably discharge his responsibility for the children's support.  The evidence indicates that he began paying his monthly child support and that he continues to pay additional money towards the unpaid amount that was owed.  Additionally, further monies do not continue to accrue from February [REDACTED], 2013.  Therefore, entitlement to a general apportionment of his VA benefits is not warranted.

The Board also finds that a special apportionment is not warranted under these circumstances because hardship by the appellant has not been shown.  The financial records indicate that the appellant's income from employment was more than the Veteran's disability benefits which was apparently his sole source of income.  Therefore, entitlement to a special apportionment must be denied.

Based on the foregoing, the appeal is denied.  The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims (such as this case) because the benefit of the doubt cannot be given to both an appellant and a Veteran.  See Elias v. Brown, 10 Vet. App. 259, 263 (1997).


ORDER

Entitlement to an apportionment of the Veteran's VA compensation benefits on behalf of the Veteran's children, T.C. and M.C, is denied. 




____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


